Citation Nr: 1735556	
Decision Date: 08/28/17    Archive Date: 09/06/17

DOCKET NO.  11-08 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for Parkinson's disease.

2.  Entitlement to service connection for a psychiatric disability, to include as secondary to Parkinson's disease.

3.  Entitlement to service connection for an eye disability, to include as secondary to Parkinson's disease.

4.  Entitlement to service connection for a back disability.

5.  Entitlement to service connection for a neck disability.

6.  Entitlement to service connection for a bilateral knee disability.

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU rating).
REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1978 to August 1981.

These matters are before the Board of Veterans' Appeals (Board) on appeal from March 2009 and February 2010 rating decisions of the San Juan, Puerto Rico Department of Veterans Affairs (VA) Regional Office (RO).

In May 2012, a hearing was held before a Decision Review Officer (DRO) at the RO, and a transcript of the hearing is associated with the record.  [In a July 2016 brief, the Veteran's representative incorrectly noted that the Veteran had requested a hearing before the Board on his March 2011 VA Form 9; in fact, the Veteran indicated on that form that he did not want a Board hearing.  Furthermore, the Veteran has not requested a hearing before the Board at any time.]

In September 2014, the case was remanded by another Veterans Law Judge for additional development.  The case has now been assigned to the undersigned Veterans Law Judge.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


REMAND

Although the Board sincerely regrets the additional delay, a remand is necessary to ensure that there is a complete and accurate record upon which to decide the Veteran's claims, so that every possible consideration is afforded.

Service Connection for Parkinson's Disease

The Veteran was diagnosed with Parkinson's disease in 2006, and medical treatment providers have opined that such disability was caused by exposure to toxic heavy metals.  In November 2006, private toxic chemical testing revealed that he had been exposed to toxic levels of aluminum, arsenic, mercury, lead, gadolinium, cadmium, and antimony.  However, this testing did not identify the source or timeframe of such exposure.

A June 2007 VA treatment record (located Virtual VA) noted that the Veteran's exposure to toxic heavy metals was occupational in origin.  The Veteran has repeatedly stated that his exposure to toxic heavy metals occurred in service.  In a January 2009 statement (translated from Spanish to English by VA in November 2016), he asserted that he was exposed to lead in service from the following sources: paint (used on vehicles and buildings), bullets and other firearms, and gasoline exposure in the motor pool.

The Board's September 2014 remand instructed the AOJ to obtain the Veteran's complete Official Military Personnel File, in order to determine whether such records might contain any evidence documenting any in-service exposure to heavy metals.  Although his service personnel records were thereafter obtained, the records of his job duties (with performance evaluations) were not included in the file.  On remand, these potentially relevant service personnel records must be obtained.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure substantial compliance).

Thereafter, the AOJ should make a new request to official sources for verification of any heavy metal toxins to which the Veteran may have been exposed during his service.

Service Connection for a Psychiatric Disability and for an Eye Disability

The Veteran states that his current psychiatric and eye disabilities may have been caused or aggravated by his Parkinson's disease.

The claims for service connection for a psychiatric disability and for an eye disability are inextricably intertwined with the claim for service connection for Parkinson's disease that is being remanded.  Therefore, appellate consideration of the psychiatric disability and eye disability claims must be deferred pending resolution of the Parkinson's disease claim being remanded.

Service Connection for a Back Disability, a Neck Disability, and a Bilateral Knee Disability

The Veteran states that his current back, neck, and bilateral knee disabilities began in service as a result of his duties as a Medical Specialist (including climbing up on and jumping off of large vehicles and offloading cargo).

Pursuant to the Board's September 2014 remand, the Veteran underwent VA examinations for his back, neck, and knees in February 2015.  The February 2015 VA examiner opined that the Veteran's current back, neck, and bilateral knee disabilities were less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  For rationale, the VA examiner noted that the Veteran's service treatment records were silent for any such disabilities, and that the present disabilities "are related on the progression of degenerative changes that can occur as part of the normal aging process..."  However, the February 2015 VA examiner did not provide an opinion as to whether any of the Veteran's current back, neck, and bilateral knee disabilities were related to his physical activities and duties in service (which had been specifically requested by the Board's September 2014 remand).  On remand, an addendum medical opinion is required.  See Stegall, 11 Vet. App. at 268, 271.

TDIU Rating

The Veteran is not currently service-connected for any disabilities.

The claim for a TDIU rating is inextricably intertwined with the service connection claims that are being remanded.  Therefore, appellate consideration of the TDIU claim must be deferred pending resolution of the other claims being remanded.

Accordingly, the case is REMANDED for the following actions:

1. The AOJ should request the Veteran's COMPLETE service personnel file through official sources, TO SPECIFICALLY INCLUDE records of his job duties (with performance evaluations) during active service.  If any records are unavailable, then the file should be annotated as such and the Veteran should be so notified.

2. The AOJ should contact the National Personnel Records Center, the appropriate Department of Defense agency, and any other appropriate entity and request verification of any heavy metal toxins to which the Veteran may have been exposed during his service.  All efforts to obtain such information must be documented in the record.

3. The AOJ should return the record to the VA examiner who conducted the February 2015 VA back, neck, and knee examinations for an addendum medical opinion.  THE EXAMINER MUST REVIEW THE ENTIRE RECORD.  Based on the factual evidence of record, the examiner must provide an opinion that responds to the following:

Is it AT LEAST AS LIKELY AS NOT (defined as a 50% or better probability) that the Veteran's current back, neck, and bilateral knee disabilities were incurred in, related to, or caused by any incident of his military service (TAKING INTO ACCOUNT his physical activities and duties in service as a Medical Specialist, including climbing up on and jumping off of large vehicles and offloading cargo)?

The examiner MUST EXPLAIN THE RATIONALE AND REASONING FOR ALL OPINIONS AND CONCLUSIONS PROVIDED, citing to relevant evidence, supporting factual data, medical literature, and prior medical opinions, as appropriate.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested.)

If the requested VA examiner is unavailable (or unable for any reason) to provide the requested opinion, then arrangements should be made for the ENTIRE RECORD to be reviewed by another appropriate medical provider who can provide the opinion sought.  If further examination of the Veteran is deemed necessary to provide the requested opinion, then such examination should be scheduled.

4. The AOJ should then review the record, ensure that all development is completed (AND arrange for any further development suggested by additional evidence received), and readjudicate the claims on appeal for service connection for Parkinson's disease, FOLLOWED BY adjudication of the claims for service connection for a psychiatric disability and for an eye disability (AFTER any further development indicated and in light of the determination made on the Parkinson's disease issue), and ALSO readjudicate the claims for service connection for a back disability, for a neck disability, and for a bilateral knee disability, FOLLOWED BY readjudication of the TDIU claim (AFTER any further development indicated and in light of the determination made on ALL of the other issues).  If any claim remains denied, the AOJ should issue a Supplemental Statement of the Case, afford the Veteran and his representative the opportunity to respond, and return the case to the Board.


	(CONTINUED ON NEXT PAGE)

The Veteran has the right to submit additional evidence and argument on the remanded matters.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  As a remand, these matters must be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board of Veterans' Appeals can be appealed to the United States Court of Appeals for Veterans Claims.  38 U.S.C.A. § 7252 (West 2014).  This remand is a preliminary order and not an appealable decision on the merits of the claims.  38 C.F.R. § 20.1100(b) (2016).

